Citation Nr: 1023562	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on the 
need for aid and attendance or housebound status. 

2.  Entitlement to service connection for the residuals of 
lead poisoning claimed as affecting the nerves, muscles, and 
bones.

3.  Entitlement to service connection for a lung disability, 
claimed as the residual of asbestos exposure.

4.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to 
December 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which granted entitlement to nonservice-
connected pension benefits.  This decision also denied SMP 
and denied service connection for the disabilities claimed by 
the Veteran.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1. The Veteran is not blind or in a nursing home and, despite 
his disabilities, is able and competent to perform his 
activities of daily living and protect himself from his 
environment without regular assistance from another person.

2. The Veteran does not have a disability that is rated at 
100 percent.

3.  The Veteran is not housebound; he is not substantially 
confined to his dwelling and the immediate premises nor, is 
he institutionalized.  

4.  There is no evidence of any current diagnosis of lead 
poisoning or any residual disability affecting the nerves, 
muscles, and bones; a lung disability; or diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for a special monthly pension on account of 
the need for aid and attendance of another person or on 
account of being housebound are not been met. 38 U.S.C.A. §§ 
1110, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2009).

2.  The criteria for service connection for lead poisoning, 
including any residual disability affecting the nerves, 
muscles, and bones have not been met.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2009).  

3.  The criteria for service connection for a lung 
disability, to include as the residual of asbestos exposure, 
have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 
3.307, 3.309 (2009).

4. The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated March 2006 and February 2007.  This notice 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim, the relative duties of VA 
and the claimant to obtain evidence, and the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for special monthly pension, the notice 
requirements are the type of evidence needed to substantiate 
the claim; namely, that the Veteran is blind or nearly blind, 
or in a nursing home, or requires the aid of another person 
in performing personal functions required in everyday living, 
or has a single permanent disability evaluated as 100 percent 
disabling and is permanently and substantially confined to 
her immediate premises.  The RO provided this notice in a 
letter dated February 2007.

VA has obtained service treatment records.  VA has also 
assisted the appellant in attempts to obtaining other 
evidence, and afforded him the opportunity to present written 
statements and evidence.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran has 
not been provided a VA Compensation and Pension examination 
with respect to his claims for service connection; 
nevertheless, none is required.  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran had an event, injury or disease 
in service, or has a presumptive disease during the pertinent 
presumptive period, and (3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  There is no medical 
evidence of record showing that the Veteran has a current 
diagnosis of any of the disabilities for which he is claiming 
service connection.  Additionally, there is no outstanding 
evidence to be obtained, by either VA or the veteran.  He has 
been asked on numerous occasions to provide information 
related to diagnosis or treatment of the claimed disabilities 
and he has indicated that there is no evidence available.  
Consequently, the Board finds that VA does not have a duty to 
assist that was unmet.  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

II.  SMP

In an April 2007 statement, the Veteran indicated "I may be 
entitled to HB [housebound].  I can only walk a couple of 
blocks.  I live with my brother.  

The July 2007 RO rating decision granted the Veteran 
nonservice connected pension benefits.  This rating decision 
also denied the Veteran entitlement to SMP benefits based on 
the need for aid and attendance or housebound status. 

The Veteran seeks a special monthly pension based on the need 
for the aid and attendance of another person on a regular 
basis and on account of being housebound.  Review of the 
record reveals that he is not service-connected for any 
disability.  Although pension benefits have been awarded, his  
nonservice-connected disabilities are all rated as 
noncompensable.  

A Veteran is in need of regular aid and attendance if he is 
helplessness or is so nearly helpless as to require the 
regular aid and attendance of another person. 38 C.F.R. § 
3.351(b) (2009).  A Veteran will be considered in need of 
regular aid and attendance if he is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or is a patient in a nursing home because of 
mental or physical incapacity; or establishes a factual need 
for aid and attendance under certain criteria in VA 
regulations.  38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 
3.351(c) (2009).

Under the provisions of 38 C.F.R. § 3.352(a), the criteria to 
show factual need for aid and attendance include the 
inability of the Veteran to dress or undress himself; to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances; inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect himself from hazards or dangers incident to his daily 
environment. 38 C.F.R. § 3.352(a). 

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the Veteran is so 
helpless as to need regular aid and attendance not that there 
be a constant need.  Determinations that the Veteran is so 
helpless, as to be in need of regular aid and attendance will 
not be based solely on an opinion that the Veteran's 
condition is such that it would require him to be in bed.  
They must be based on the actual requirements of personal 
assistance from others. 38 C.F.R. § 3.352(a) (2009); Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

Increased pension is also payable to a Veteran who is 
entitled to pension under 38 U.S.C.A. § 1521 and who is not 
in need of regular aid and attendance if, in addition to 
having a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities (not 
including ratings based upon unemployability under § 4.17 of 
this chapter) the Veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
"permanently housebound" requirement is met when the 
Veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. 1502(c), 
1521(e) (West 2002); 38 C.F.R. § 3.351(d) (2009).

In September 2006, a VA aid and attendance examination of the 
Veteran was conducted.  The Veteran traveled alone to the 
examination.  He was not found to be bedridden.  The examiner 
indicated that he had not lost significant visual acuity.  He 
did report dizziness less than weekly and occasional mild 
memory loss.  He could walk a few hundred yards without the 
assistance of another.  No functional impairment of the 
extremities was noted.  

In July 2009, another VA aid and attendance examination of 
the Veteran was conducted.  No restrictions in self-care were 
noted.  He reported he could shave, feed himself, dress 
himself, and attend to the needs of nature.  X-ray 
examination revealed arthritis of the left knee.  Some 
restriction of weight bearing and range of motion of the left 
knee were noted on physical examination.  He reported using a 
pair of crutches to ambulate since 2007.  He reported leaving 
his house several times a week to attend church and grocery 
shop.  He also reported that he drove himself to these 
activities, and that he lived with his brother.  

The Veteran is not a patient in a nursing home. There is also 
no evidence of visual acuity of 5/200 or less, or contraction 
visual field vision of 5 degrees or less.  Specifically, the 
VA examination reports note good vision and that the Veteran 
drives on a regular basis.  Accordingly, a special monthly 
pension based on residency in a nursing home or due to 
blindness is not warranted. 38 C.F.R. § 3.351(c)(1) & (2).  
The question thus remaining is whether a special monthly 
pension based on the need for aid and attendance of another 
person is warranted. 38 C.F.R. § 3.352(a).

The medical evidence from the two VA examination reports is 
that the Veteran does not need the aid and attendance of 
another person.  He reports doing his own driving and grocery 
shopping as well as cooking, bathing, and dressing himself.  
Based on the evidence of record, the Veteran does not meet 
the requirements for regular aid and attendance by another 
person as set out in the regulations.  38 C.F.R. §§ 3.351(c), 
3.352.

As to whether the Veteran is housebound, the Veteran does not 
have a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities, and 
thus does not meet the first element for a finding of 
housebound. 38 C.F.R. § 3.351(d).  Moreover, he is not 
substantially confined to his dwelling and the immediate 
premises nor is he institutionalized.  He lives with his 
brother, and leaves home several times a week, driving 
himself, for such activities as church and grocery shopping.  

The preponderance of the evidence is against the claim for 
SMP based on the need for aid and attendance or housebound 
status; there is no doubt to be resolved; and entitlement to 
SMP based on the need for aid and attendance or housebound 
status is not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.

III.  Service Connection

The Veteran claims entitlement to service connection for 
three disabilities:  residuals of lead poisoning which he 
claims affects his nerves, muscles, and bones; an unspecified 
lung disability as the residual of asbestos exposure; and 
diabetes mellitus.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Diabetes mellitus may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

The Veteran served on active duty in the Navy from February 
1946 to December 1947.  Despite development letters sent to 
the Veteran, VA has been in possession of the Veteran's 
service treatment records since June 1948.  These records do 
not show any evidence of any complaints of, or treatment for:  
lead poisoning; disorders of the nerves, muscles, and bones; 
a lung disorder; asbestos exposure; or diabetes mellitus.  In 
December 1947 a separation examination of the Veteran was 
conducted and revealed no abnormalities with the exception of 
refractive error of the eyes.  

In February 2006, the Veteran filed his present claim for 
service connection on a VA Form 21-526.  He indicated that he 
was treated for "lead poison, nerves - muscles - bones," 
beginning during service in March 1946 and continuing to the 
present.  He indicated he was treated by a ship's doctor.  He 
indicated that he was treated for "asbestos - lungs" from 
1946 to the present by various private doctors.  He indicated 
he was treated for diabetes beginning in 2004.  He reported 
exposure to lead and asbestos during active service.  He 
further stated "I have suffered from lung, blood, nerve and 
muscle since discharge."  

Duty to assist letters to the Veteran dated March 2006 and 
February 2007 specifically asked him to provide medical 
evidence showing current disability.  The Veteran was 
contacted in February 2007 and he reported that he may have 
been treated at a VA medical center in 1947.  A physician's 
statement from June 1948 reveals that the Veteran was 
diagnosed with acute appendicitis in January 1948 and 
referred for surgery to the VA hospital in Norco, California 
for "observation and probable surgery." 

In November 2007, the RO was informed that no records were 
found.  Also, in February 2007, the Veteran indicated that he 
had no private medical records related to his claim.  

In February 2008, the Veteran filed his substantive appeal.  
This document asserts that the Veteran reports that at the VA 
hospital in Norco, California he was told by the attending 
physician "lead poisoning, asbestos exposure and rust was 
part of the medical problem."  

The evidence is against the Veteran's claims for service 
connection.  He presents almost half a century after active 
service and merely claims lead poisoning, asbestos exposure, 
and diabetes mellitus.  By his own admission he has no 
private medical evidence showing any current diagnosis of any 
of the disabilities claimed.  His assertions of treatment for 
these disabilities shortly after service are not supported by 
the evidence of record which shows he was treated for 
appendicitis after service in 1947.  The Veteran's 
representative has requested VA examinations, however none 
are warranted.  There is no evidence which in any way shows 
that the Veteran has any current disability for which he 
claims service connection.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claims for 
service connection for lead poisoning, claimed as affecting 
the nerves, muscles, and bones; a lung disability, claimed as 
the residual of asbestos exposure; and diabetes mellitus.  
There is no doubt to be resolved and service connection is 
not warranted.  


ORDER

Entitlement to SMP on the based on the need for aid and 
attendance or housebound status is denied. 

Service connection for the residuals of lead poisoning, 
claimed as affecting the nerves, muscles, and bones, is 
denied.

Service connection for a lung disability, claimed as the 
residual of asbestos exposure, is denied.

Service connection for diabetes mellitus is denied.    




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


